Citation Nr: 0706051	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 
2003, for the award of service connected disability 
compensation at the 10 percent rate on account of tinnitus.

2.  Entitlement to service connection for gout of the ankles 
and feet. 

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting in San Antonio, Texas; 
a transcript of that hearing is of record.   

The issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The appellant's claim of entitlement to service 
connection for tinnitus was received by VA on January 9, 
2003.

3.  Gout was not manifested in service of within a year 
thereafter, and competent medical evidence has not associated 
the claimed disorder to military service.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date earlier 
than January 9, 2003, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107, 5108, 5110, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.400 (2006).

2.  Gout was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that in January 
2003 and June 2006, the veteran was provided with information 
regarding VCAA.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Effective Date of Service Connection for Tinnitus

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

The veteran filed a claim for service connection for tinnitus 
on January 9, 2003.  Service connection was granted in a May 
2003 rating decision, effective from January 9, 2003, the 
date the veteran's claim was filed.  The RO explained in the 
decision that it assigned this effective date because that 
was the date that the claim was received.  The veteran claims 
that he filed his claim earlier than January 2003, but it is 
asserted that the claim had to be refiled after it was lost.  
On his Notice of Disagreement, he indicated that he filed a 
claim in mid-October 1991.  At his hearing, he indicated that 
the claim was purportedly filed sometime around eighteen 
months prior to when the January 9, 2003 claim was received.  
A review of the records does not show any correspondence 
whatsoever from the veteran from 1978 until receipt of his 
claim on January 9, 2003.  

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim. See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The Board finds no identifiable formal or informal claim for 
service connection for tinnitus prior to January 2003.  The 
principles of administrative regularity, standing for the 
presumption that the RO had done what it was procedurally 
charged with doing, in the absence of evidence to the 
contrary, are dispositive in this case.  Apart from 
assertions, which themselves do not fix the asserted earlier 
claim date with any precision, the veteran has presented no 
evidence supporting that the claim was filed earlier.  The 
veteran gave no indication at the time that he filed his 
claim in January 2003 that an earlier claim had been lost or 
that he had an ongoing appeal.

Under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than January 9, 2003, the date of 
receipt of the claim.  For that reason, the appellant's claim 
for an earlier effective date for the grant of service 
connection for tinnitus must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to gout.  The claim 
for entitlement to service connection for gout was filed on 
January 9, 2003.  

At a VA examination conducted in March 2003, the veteran 
reported onset of gout in the 1970's, mainly involving his 
ankle.  He was on long-term Allopurinol for gout.  Physical 
examination found the feet to b normal.  The VA examination 
did not include a diagnosis of gout.

In this case, gout was not identified in service or found on 
the veteran's separation examination in July 1967, which 
weighs against service connection.  The reported history of 
gout since the 1970's, i.e. years after service, also weighs 
against an association of that condition with service.  
Moreover, no medical evidence has associated the claimed 
disorder to service.  Under the circumstances, the 
preponderance of the evidence is against the claim.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to an effective date earlier than January 9, 2003 
for the grant of service connection for tinnitus is denied. 

Service connection for gout is denied.  


REMAND

As noted above, the claims for service connection were filed 
on January 9, 2003.  That filing included inter alia a claim 
for entitlement to service connection for peripheral 
neuropathy of the lower extremities.  The claim for 
neuropathy contains a notation that the veteran said that the 
"disability started in 1992".  

At his hearing before the undersigned, the veteran reported 
problems with his feet always being wet in service, and his 
wife testified that she recalled telling him to keep extra 
socks and boots available.  

In November 2002, the veteran underwent nerve conduction 
studies at a private facility.  The clinical impression was 
mild-to-moderate motor systemic peripheral neuropathy of the 
lower extremities with primarily axonal features.  The 
etiology of the disease was not stated.  

At a VA examination conducted in March 2003, the veteran 
reported that he had seen a neurologist in 2002 because he 
experienced tingling and numbness in his feet, occasionally 
manifesting as a burning sensation.  He indicated that he 
first noticed the condition in 1988.  The examiner concluded 
that it was as likely as not that the peripheral neuropathy 
was related to active military service, specifically to 
Vietnam.  The physician did not provide reasons for his 
conclusion, particularly given the decades between service 
and the onset of the disease.  A more comprehensive 
examination which explains the basis for any diagnosis is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO contact should obtain the 
names and addresses of all medical care 
providers, VA or non-VA, that treated the 
veteran for peripheral neuropathy since 
2002.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
medical examination by a VA neurologist 
to ascertain the current status of any 
peripheral neuropathy of the lower 
extremities and to offer an opinion, 
without resort to speculation, as to 
whether it is as likely as not that any 
then existing peripheral neuropathy is 
etiologically related to the veteran's 
service.  The examiner's attention is 
invited to a March 2003 VA examination 
report and he/she is requested to discuss 
that report as well as what, if any, 
applicability 38 C.F.R. § 3.309 (e) and 
Note 2 has with respect to the current 
claim.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is requested 
to review the claims folder, including 
the service medical records and record 
that such review was conducted.  Any 
special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


